DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The Information Disclosure Statement filed 29 January 2021 has been fully considered by Examiner.  An annotated copy is included with the present Notice of Allowability.

Response to Arguments
3.	Applicant’s arguments, see Remarks, filed 12 February 2021, with respect to the rejections of the pending claims under 35 U.S.C. §§ 102 & 103 have been fully considered and are persuasive.  The rejections of the pending claims under 35 U.S.C. §§ 102 & 103 have been withdrawn.

Allowable Subject Matter
4.	Claims 1, 4, 10-16, 19 and 25-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1, as amended by Applicant, overcomes the previously cited prior art.  The closest prior art discovered is the combination of Liu (US-2016/0224106), Freed (US-2015/0116212), Bostick (US-2016/0132721), and Robinson (US-2013/0307831).  However, none of the above-cited prior art, nor any other prior art discovered by Examiner, fully teaches claim 1, either singly or in an obvious combination.  Independent claim 1 therefore distinguishes over the prior art.
Independent claim 16 includes the distinguishing features recited in claim 1, and therefore also distinguishes over the prior art for the reasons set forth above with respect to claim 1.  Claims 4, 10-15, 19 and 25-30 each distinguish over the prior art at least due to their respective dependencies.
All of pending claims 1, 4, 10-16, 19 and 25-30 distinguish over the prior art, and there are no other outstanding grounds of rejection or objection.  Accordingly, claims 1, 4, 10-16, 19 and 25-30 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A THOMPSON/Primary Examiner, Art Unit 2616